       Case 1:19-cv-00693-LTS-JLC Document 31 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                            X
THE NEW YORK TIMES COMPANY and                              :
ERICA GREEN,
                                                            :
                                     Plaintiffs,
                                                            :       Case No. 19-cv-00693
                      - against -
                                                            :
U.S. DEPARTMENT OF EDUCATION,
                                                :
                               Defendant.
________________________________________________X


                  DECLARATION OF ALEXANDRA PERLOFF-GILES

I, Alexandra Perloff-Giles, hereby declare under penalty of perjury as follows:

       1.      I am an attorney at The New York Times Company (“The Times”).

       2.      On May 8, 2020, Alexander Hogan, counsel for Defendant Department of

Education, sent me an e-mail, stating that he was “attaching here several records that, upon

review, DOE is now disclosing.” Attached to that e-mail was a 16-page PDF document.



Date: June 8, 2020

                                                            /s/ Alexandra Perloff-Giles     .
                                                            Alexandra Perloff-Giles
                                                            Legal Department
                                                            The New York Times Company
                                                            620 8th Avenue
                                                            New York, NY 10018
                                                            Phone: (212) 556-7783
                                                            Fax: (212) 556-4634
                                                            E-mail: aperloffgiles@nytimes.com

                                                            Attorney for Plaintiffs
